Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.66 Filed 11/14/20 Page 1 of 24




              IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF MICHIGAN


LENA BALLY; et al.,
                                       Civil Action No.: 20-cv-01088
                 Plaintiffs,
                                       Honorable Janet T. Neff
       v.

GRETCHEN WHITMER, in her
capacity as Governor of Michigan; et
al.,

                 Defendants.




   MEMORANDUM IN SUPPORT OF MOTION OF NON-PARTIES
 MICHIGAN STATE CONFERENCE NAACP, WENDELL ANTHONY,
 YVONNE WHITE, AND ANDRE WILKES TO INTERVENE AND FOR
    LEAVE TO FILE A RESPONSIVE PLEADING ON THE SAME
                SCHEDULE AS DEFENDANTS
Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.67 Filed 11/14/20 Page 2 of 24




                             TABLE OF CONTENTS

     TABLE OF AUTHORITIES….…………………………………………ii

     I. INTRODUCTION……………………………………………………1

     II. FACTUAL BACKGROUND………………………………………..3

           A.   Plaintiffs Seek to Undo Michigan’s Efforts to Ensure
                that All Lawfully Cast Votes Are Counted……………………3

           B.   The Organizational Applicant Is an Organization That
                Promotes the Interests of Voters and Has Members Who
                Would Be Disenfranchised by the Relief Plaintiffs Seek……..4

           C.   The Individual Applicants Are Voters Who Would Be
                Disenfranchised by the Relief Plaintiffs Seek…………………5

     III. APPLICANTS ARE ENTITLED TO INTERVENE AS A
          MATTER OF RIGHT………………………………………………...7

           A.   The Motion to Intervene Is Timely…………………………….7

           B.   Applicants Have Sufficient Interest in This Litigation…………8

           C.   Disposition of this Case May Impair Applicants’ Interests……11

           D.   The Interests of Existing Defendants May Diverge from Those
                of Applicants…………………………………………………..12

      IV.       IN  THE ALTERNATIVE, THE COURT SHOULD
                GRANT PERMISSIVE INTERVENTION……………………14

      V.        THE COURT SHOULD GRANT APPLICANTS LEAVE TO
                FILE A RESPONSIVE PLEADING ON THE SAME
                SCHEDULE AS DEFENDANTS………………………………16

      VI.       CONCLUSION………………………………………………….17


                                      i
    Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.68 Filed 11/14/20 Page 3 of 24



                                                TABLE OF AUTHORITIES

Cases

Am. Farm Bureau Fed’n v. Envtl. Prot. Agency, 278 F.R.D. 98 (M.D. Pa. 2011) ....... 12, 13

Blount-Hill v. Zelman, 636 F.3d 278 (6th Cir. 2011)............................................................ 8

Bradley v. Milliken, 828 F.2d 1186 (6th Cir. 1987) ................................................ 8

Brumfield v. Dodd, 749 F.3d 339 (5th Cir. 2014) ............................................................... 11

Common Cause Ind. v. Lawson, 937 F.3d 944 (7th Cir. 2019)........................................... 10

Commonwealth of Pa. v. President of United States of Am., 888 F.3d 52
(3d Cir. 2018) .................................................................................................................... 7, 9

Crawford v. Marion Cnty. Election Bd., 472 F.3d 949 (7th Cir. 2007).............................. 10

Dillard v. Chilton Cty. Comm’n, 495 F.3d 1324 (11th Cir. 2007) ....................................... 14

Donald J. Trump for President, Inc. v. Boockvar, No. 4:20-cv-02078-MWB
(Nov. 12, 2020, M.D. Pa.) ............................................................................................. 3, 15

Donaldson v. United States, 400 U.S. 517 (1971) .............................................................. 8

Fla. State Conf. of N.A.A.C.P. v. Browning, 522 F.3d 1153 (11th Cir. 2008) ................... 10

Ind. State Conf. of NAACP v. Lawson, 326 F. Supp. 3d 646 (S.D. Ind. 2018) ................... 12

Issa v. Newsom, No. 2:20-cv-01044, 2020 WL 3074351, at *3
(E.D. Cal. June 10, 2020) .................................................................................................. 10

Kleissler v. U.S. Forest Serv., 157 F.3d 964 (3d Cir. 1998) .......................................... 7, 14

Kobach v. U.S. Election Assistance Comm’n, No. 13-cv-04095, 2013 WL 6511874
(D. Kan. Dec.12, 2013) ................................................................................................. 11, 13

LaRoque v. Holder, No. 1:10-cv-00561 (D. D.C. Aug. 25, 2010)...................................... 11

League of United Latin Am. Citizens, Dist. 19 v. City of Boerne, 659 F.3d 421
(5th Cir. 2011) ....................................................................................................................... 8

League of Women Voters of Michigan v. Johnson, 902 F.3d 572 (6th Cir. 2018) ............. 17

                                                                 ii
    Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.69 Filed 11/14/20 Page 4 of 24



Meek v. Metro. Dade County, 985 F.2d 1471 (11th Cir. 1993) .......................................... 13

Michigan State AFL-CIO v. Miller, 103 F.3d 1240 (6th Cir. 1997) ......... 7, 8, 11, 12, 14, 15

Nat’l Wildlife Fed’n v. Ruckelshaus, 99 F.R.D. 558 (D.N.J. 1983).................................... 15

Northeast Ohio Coalition for Homeless v. Husted, 696 F.3d 580 (6th Cir. 2012) ............... 8

OCA-Greater Houston v. Texas, 867 F.3d 604 (5th Cir. 2017) .......................................... 10

Pierce v. Allegheny Cty. Bd. of Elections, 324 F. Supp. 2d 684 (W.D. Pa. 2003) ............... 8

Pub. Interest Legal Found., Inc. v. Winfrey, 463 F.Supp.3d 795 (E.D. Mich. 2020) ... 11, 17

Purnell v. City of Akron, 925 F.2d 941 (6th Cir. 1991) ........................................................ 7

Seneca Res. Corp. v. Twp. of Highland, Elk Cty., 863 F.3d 245 (3d Cir. 2017) ................. 12

Texas v. United States, 798 F. 3d 1108 (D.C. Cir. 2015) ................................................. 11

Trbovich v. United Mine Workers of Am., 404 U.S. 528 (1972) ........................................ 12

United States v. Territory of V.I., 748 F.3d 514 (3d Cir. 2014) .......................................... 13


Rules

Fed. R. Civ. P. 24(b).................................................................................................. 3, 15, 16




                                                             iii
Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.70 Filed 11/14/20 Page 5 of 24




      The Michigan State Conference NAACP (“NAACP-MI”) (the “organizational

Applicant”) and Wendell Anthony, Yvonne White, and Andre Wilkes (together, the

“individual Applicants”) (collectively, “Applicants”) submit this memorandum in

support of their Motion to Intervene as Defendants as a matter of right pursuant to

Rule 24(a) of the Federal Rules of Civil Procedure or, in the alternative, for

permissive intervention pursuant to Rule 24(b); and for leave to file and serve their

response to the Complaint on the same schedule as Defendants.

I.    INTRODUCTION
      Plaintiffs have launched an all-out attack on votes cast by Black voters in the

November 3 Michigan General Election. Faced with making up a state-wide

150,000 vote gap resulting from an election conducted with remarkable efficiency

and transparency in the midst of a global pandemic, Plaintiffs seek to stop Michigan,

and in particular Wayne County, home to the City of Detroit and by far the largest

concentration of Black voters in the state, from certifying the results of the election.

Plaintiffs do so on the basis of the untenable and untrue allegation that Republican

vote “challengers” were denied extraordinary access to the counting process to

which they claim to believe they were entitled. No court has ever granted the relief

requested by Plaintiffs—to disallow votes and enjoin certification of an election

because of alleged lack of access to observe the vote canvassing process. To do so

at the cost of hundreds of thousands of votes lawfully cast—not coincidentally in a

county with the largest Black population in Michigan—would be unprecedented and

                                          1
Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.71 Filed 11/14/20 Page 6 of 24



unlawful. Further, it is unconscionable and would severely undermine faith in the

integrity of both this nation’s elections and judicial processes.

      Applicants are critical participants in these actions. As of now, they would be

the only parties in the case that represent the interests of individual voters and are

well-situated to defend the rights of all Michigan voters, and in particular of Black

voters, to have their votes count. The individual Applicants are voters whose

lawfully cast ballots would be thrown out if Plaintiffs obtain the relief they seek.

The organizational Applicant, the NAACP-MI, is a nonpartisan organization

representing the interests of its approximately 20,000 Michigan members—many

(perhaps most) of whose votes would also be thrown out—and dedicated to

eliminating barriers to voting and increasing civic engagement among its members

and in traditionally disenfranchised communities.

      Applicants are entitled to intervene as a matter of right under Federal Rule of

Civil Procedure 24(a)(2) because: (1) Applicants filed this motion without delay; (2)

Applicants have legally protectable interests in ensuring their lawfully cast ballots

are counted; (3) the relief Plaintiffs seek would harm Applicants’ interests; and (4)

Applicants’ interests – the counting of their votes – is distinct from those of the

named Defendants.

      Alternatively, Applicants should be permitted to intervene under Rule 24(b).

Because Applicants seek leave to directly challenge Plaintiffs’ attempt to

disenfranchise hundreds of thousands of voters, their claims and defenses

                                          2
    Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.72 Filed 11/14/20 Page 7 of 24



    necessarily share common questions of law and fact with the main action, and

    Applicants’ motion would neither delay nor prejudice the orderly adjudication of

    Plaintiffs’ claims.   The NAACP-Pennsylvania State Conference, other public-

    interest organizations, and individual voters were today granted permissive

    intervention in a very similar case brought by the Trump campaign in the Middle

    District of Pennsylvania. Donald J. Trump for President, Inc. v. Boockvar, No. 4:20-

    cv-02078-MWB, Document 72 (Nov. 12, 2020, M.D. Pa.) (hereinafter “Boockvar”)

    (a copy is attached hereto as Exhibit 1).1

    II.   FACTUAL BACKGROUND
          A.     Plaintiffs Seek to Undo Michigan’s Efforts to Ensure that All
                 Lawfully Cast Votes Are Counted.
          Plaintiffs seek relief, among other requests, 1) declaring that “illegal votes in

    identified counties” violate the Constitution; 2) declaring the remedy for this

    “constitutional violation” is exclusion of presidential election results from those

    identified counties; 3) declaring that there is “sufficient evidence” of “illegal votes”

    to change the results of the presidential election; and 3) enjoining the Governor and

    the Michigan Board of State Canvassers from certifying the results of the 2020

    General Election without excluding these so-called “illegal votes” Comp, 23-24.

          Plaintiffs’ 96-paragraph Complaint contains a litany of allegations that



1
 The Pennsylvania court did not address whether the intervenors there were entitled to
intervention as a matter of right, “because [the court] readily find[s] that they satisfy the
requirements for permissive intervention under Fed. R. Civ. P. 24(b).” Boockvar, at 1-2.
                                                 3
Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.73 Filed 11/14/20 Page 8 of 24



purportedly support these requests for relief. Plaintiffs are wrong on the facts and

the law, and Applicants seek to intervene in this action to protect the interests of

individual voters whose fundamental right to vote is under attack and to provide the

perspective of an organization whose mission is to facilitate full and fair

participation in the electoral process. Applicants have at least as much of an interest

in the outcome of this litigation as Defendants. Indeed, as voters who stand to be

disenfranchised if Plaintiffs get their unprecedented relief, the individual Applicants’

and the NAACP’s members’ interest is arguably greater. See Jansen v. City of

Cincinnati, 904 F.2d 336 (6th Cir. 1990) (allowing intervention as of right to class

of black fire fighters in challenge by white fire fighters to city’s diversity hiring

program, finding that the city would not adequately protect their interests).

      B.     The Organizational Applicant Is an Organization That Promotes
             the Interests of Voters and Has Members Who Would Be
             Disenfranchised by the Relief Plaintiffs Seek
      The NAACP-MI is a non-profit advocacy group for civil rights for Black

Americans.     NAACP-MI includes 32 local units with approximately 20,000

members, a significant portion of whom are registered voters who are now at risk of

being unlawfully deprived of their right to vote. Id. ¶9-11. A large portion of the

NAACP-MI’s membership, approximately 13,000, are Wayne County residents. Id.

¶12. The NAACP-MI is dedicated to eliminating barriers to voting and increasing

civic engagement among its members and in traditionally disenfranchised

communities. Id., ¶¶ 13-20. Indeed, one of the NAACP-MI’s organizational

                                          4
Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.74 Filed 11/14/20 Page 9 of 24



missions is to ensure that all eligible Michigan citizens are given a full and equal

opportunity to exercise their fundamental right to vote. Id. ¶13. The NAACP-MI

expends substantial resources on voter education and turnout efforts. For this

election, the NAACP-MI’s efforts have included providing accurate information to

voters on how to cast in-person, mail-in, and absentee ballots to ensure that voters

have a full and fair opportunity to participate in spite of the unprecedented

circumstance of the election taking place during a global pandemic. Id. The

NAACP’s focuses on strategies, including litigation, to eliminate Black voter

suppression in Michigan. Id., ¶¶ 13-20. The NAACP-MI has members who would

be disenfranchised if Plaintiffs obtained the relief they seek, including members who

voted by mail-in ballot in Wayne County, members who voted in person in Wayne

County, and members outside of Wayne County.

      C.    The Individual Applicants Are Voters Who Would Be
             Disenfranchised by the Relief Plaintiffs Seek.
      Intervenor-Defendant Andre Wilkes is a 19-year-old Black registered voter

and resident of Oakland County. Wilkes Dec., ¶¶3-5. Due to concerns about the

COVID-19 pandemic, he applied for and received a no-excuse absentee ballot for

the November 3, 2020 election. Id. ¶6. He submitted his absentee ballot in-person

at the City of Oak Park Clerk’s Office on October 29, 2020. Id., ¶7. Mr. Wilkes is

very concerned that the relief Plaintiffs seek in this case will invalidate his vote and

deprive him of his right to have his democratic voice heard in his community and

country. Id. ¶¶8-10.
                                          5
Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.75 Filed 11/14/20 Page 10 of 24



      Intervenor-Defendant Reverend Wendell Anthony is a 70-year-old Black

registered voter and resident of Wayne County. Anthony Dec. ¶¶3-5. Due to

concerns about the COVID-19 pandemic, he applied for and received a no-excuse

absentee ballot for the November 3, 2020 election. Id. ¶6. He submitted his

absentee ballot in-person and verified through the Michigan Voter Information

website that it had been received. Id. ¶7. Reverend Anthony testifies that it would

be outrageous if his legally cast and counted vote were invalidated due to the relief

Plaintiffs seek in this case. Id. ¶8. Reverend Anthony believes that this lawsuit and

others are specifically targeted at Black communities and cities in an undemocratic

attempt to deprive them of their right to vote. Id. ¶9.

      Intervenor-Defendant Yvonne White is the President of the NAACP-MI.

White Dec. ¶9. President White is also a registered voter and resident of Wayne

County. Id. ¶3-4. On November 3, 2020, President White voted in-person at her

designated polling location. Id. ¶5. President White is very concerned that the relief

Plaintiffs seek in this case will deprive her of her right to have her democratic voice

heard. Id. ¶6-7.

      The relief sought by Plaintiffs in this case, which would invalidate a

disproportionate number of votes legally cast by eligible Black voters, would

adversely affect many individual members of the NAACP-MI. Id. ¶¶20-21. Such

an outcome would also adversely affect the NAACP-MI’s mission, in that it would

be forced to dedicate additional resources to voter education efforts and voting rights

                                          6
Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.76 Filed 11/14/20 Page 11 of 24



litigation, at the expense of other organizational priorities, in order to overcome the

sense of futility among eligible voters that would result. Id. ¶¶22-24.

III.   APPLICANTS ARE ENTITLED TO INTERVENE AS A MATTER OF
       RIGHT.

       Applicants satisfy the criteria to intervene as of right under Federal Rule of

Civil Procedure 24(a). Applicants have a right to intervene upon establishing:

“(1) timeliness of the application to intervene, (2) the applicant’s substantial legal

interest in the case, (3) impairment of the applicant’s ability to protect that interest

in the absence of intervention, and (4) inadequate representation of that interest by

parties already before the court.” Michigan State AFL-CIO v. Miller, 103 F.3d 1240,

1245 (6th Cir. 1997). The Sixth Circuit has emphasized that Rule 24 should be

“broadly construed in favor of potential intervenors.” Purnell v. City of Akron, 925

F.2d 941, 950 (6th Cir. 1991). When the four requirements of Rule 24(a) are

satisfied, intervention is mandatory. Kleissler v. U.S. Forest Serv., 157 F.3d 964,

974 (3d Cir. 1998); see also Commonwealth of Pa. v. President of United States of

Am., 888 F.3d 52, 60 (3d Cir. 2018). Applicants have satisfied those requirements.

       A.    The Motion to Intervene Is Timely.
       This motion, which is being filed two days after Plaintiffs initiated this action,

is undoubtedly timely. See Michigan State AFL-CIO, 103 F.3d at 1245 (finding

application timely when it was filed two weeks after the complaint). Applicants’

prompt intervention will not delay the advancement of this action or otherwise

prejudice the parties, and all of the relevant circumstances show this application is
                                           7
Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.77 Filed 11/14/20 Page 12 of 24



timely. See Blount-Hill v. Zelman, 636 F.3d 278, 284 (6th Cir. 2011) (timeliness to

be “evaluated in the context of all relevant circumstances”). Applicants’ motion to

intervene is timely for purposes of Rule 24.

      B.       Applicants Have Sufficient Interest in This Litigation.
      Applicants have a “sufficient”—i.e., a “significantly protectable”—interest in

the litigation. Donaldson v. United States, 400 U.S. 517, 531 (1971). The Sixth

Circuit has “opted for a rather expansive notion of the interest sufficient

to invoke intervention of right.” Michigan State AFL-CIO, 103 F.3d at

1245; see Bradley v. Milliken, 828 F.2d 1186, 1192 (6th Cir . 1987)

(“[T]his court has acknowledged that ‘interest’ is to be construed

liberally.”)

      The interest of the individual Applicants and organizational members is

simple: Voters who legally cast ballots in the 2020 election have a significantly

protectable interest in ensuring their ballots are counted. See League of United Latin

Am. Citizens, Dist. 19 v. City of Boerne, 659 F.3d 421 (5th Cir. 2011) (finding a

legally protectable interest where the intervenor sought to protect his right to vote).

The Constitution “accords special protection for the fundamental right of voting,

recognizing its essential role in the ‘preservati[on] of all rights.” Northeast Ohio

Coalition for Homeless v. Husted, 696 F.3d 580, 591 (6th Cir. 2012) (citations

omitted). See also Pierce v. Allegheny Cty. Bd. of Elections, 324 F. Supp. 2d 684,

694–95 (W.D. Pa. 2003) (“The right of qualified electors to vote . . . is recognized

                                          8
Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.78 Filed 11/14/20 Page 13 of 24



as a fundamental right, . . . extend[ing] to all phases of the voting process, [and

applying] equally to the initial allocation of the franchise as well as the manner of its

exercise.”).

      Likewise, the NAACP-MI has an interest in protecting one of the core

missions of the organization—ensuring that its members, and all citizens of

Michigan, are given a full and equal opportunity to exercise their fundamental right

to vote—which i t h a s dedicated considerable effort to advancing.                  See

Commonwealth of Pa. v. President of United States of Am., 888 F.3d at 58

(permitting a religious group to intervene based on its interest in preserving the

religious exemption achieved through prior litigation efforts, where the religious

organization was described as an “impetus for change”).

      The NAACP-MI is committed to eliminating barriers to voting and increasing

civic engagement, especially in communities that have been traditionally

disenfranchised. In pursuit of that mission, it engages in robust voter-registration,

voter-education, and get-out-the-vote activities, expending considerable resources to

ensure that eligible voters in Michigan can exercise their right to vote. Discarding

ballots that have been lawfully cast would undermine the organization’s voter-

advocacy efforts by leading some voters to believe that voting is pointless because

their ballots will not be counted, making it more difficult and more expensive for the

NAACP-MI to carry out its mission in the future. The threat of frustration of this

core voter-enfranchisement mission gives the NAACP-MI a significantly

                                           9
Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.79 Filed 11/14/20 Page 14 of 24



protectable interest in this litigation. See, e.g., Common Cause Ind. v. Lawson, 937

F.3d 944, 950 (7th Cir. 2019) (“[A] voting law can injure an organization enough to

give it standing by compelling [it] to devote resources to combatting the effects of

that law that are harmful to the organization’s mission.”).

       The NAACP-MI also has an interest in ensuring that legally cast ballots are

not discarded because that would force the organization to divert resources from

other organizational priorities to educate members and other voters a b o u t their

rights and the severe restrictions on voting that Plaintiffs seek to impose. See, e.g.,

OCA-Greater Houston v. Texas, 867 F.3d 604, 610-12 (5th Cir. 2017) (finding

standing where an organization was required to dedicate additional resources to

assisting voters navigate the polls); Fla. State Conf. of N.A.A.C.P. v. Browning, 522

F.3d 1153, 1164-65 (11th Cir. 2008); Crawford v. Marion Cnty. Election Bd., 472

F.3d 949, 951 (7th Cir. 2007), aff’d, 553 U.S. 181 (2008); Issa v. Newsom, No. 2:20-

cv-01044, 2020 WL 3074351, at *3 (E.D. Cal. June 10, 2020). If Plaintiffs were

to obtain the relief they seek, the NAACP-MI would be forced to commit resources

immediately to respond to questions from members and voters about the status of

their lawfully cast ballots in this election.     In addition, the diversion of the

organization’s resources would continue into future years, as it would need to dedicate

larger portions of its staff and monetary resources toward ensuring that members’

votes are not rejected. These efforts will come at the expense of other organizational

priorities.

                                          10
Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.80 Filed 11/14/20 Page 15 of 24



      Finally, courts routinely find that public interest organizations, such as the

NAACP-MI, should be granted intervention in voting and other election-related

cases, recognizing the significantly protectable interests such organizations have in

the electoral process. See, e.g., Texas v. United States, 798 F. 3d 1108, 1111 (D.C.

Cir. 2015); Pub. Interest Legal Found., Inc. v. Winfrey, 463 F.Supp.3d 795 (E.D.

Mich. 2020); Kobach v. U.S. Election Assistance Comm’n, No. 13-cv-04095, 2013

WL 6511874 (D. Kan. Dec.12, 2013); LaRoque v. Holder, No. 1:10-cv-00561 (D.

D.C. Aug. 25, 2010). This case is no exception.

      C.     Disposition of this Case May Impair Applicants’ Interests.
      Applicants also satisfy the third prong of the intervention analysis because the

disposition of this action may impair or impede their ability to protect their interests.

Applicants need not show that their interests “will” be impaired by disposition of the

litigation; they need show “only that impairment of [their] substantial legal interest

is possible if intervention is denied.” Michigan State AFL-CIO, 103 F.3d at 1247;

see also Brumfield v. Dodd, 749 F.3d 339, 344 (5th Cir. 2014) (holding that proposed

intervenor need show only that its interest “may” be impaired). “This burden is

minimal.” Michigan State AFL-CIO, 103 F.3d at 1247.

      The individual Applicants, the NAACP-MI’s members, and many other

Michigan voters are in jeopardy of being stripped of their fundamental right to vote.

Applicants’ rights thus undoubtedly stand to “be affected by a proposed remedy in

this case.” See Seneca Res. Corp. v. Twp. of Highland, Elk Cty., 863 F.3d 245, 257

                                           11
Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.81 Filed 11/14/20 Page 16 of 24



(3d Cir. 2017). The individual Applicants could have their lawfully cast ballots

tossed out. The NAACP is at risk of losing its ability to protect its interests and

those of its members in voter participation.             These concerns of voter

disenfranchisement are amplified with respect to the underrepresented minority

communities that the NAACP-MI serves. “Historically . . . throughout the country,

voter registration and election practices have interfered with the ability of minority,

low-income, and other traditionally disenfranchised communities to participate in

democracy.” Ind. State Conf. of NAACP v. Lawson, 326 F. Supp. 3d 646, 650 (S.D.

Ind. 2018), aff’d, 937 F.3d 944 (7th Cir. 2019). The NAACP-MI has worked to

remedy those practices, in part, by ensuring that their voter-registration, voter-

education, and get-out-the-vote efforts reach vulnerable and underserved minority

communities. Thus, the organization has a significant interest in ensuring that

Plaintiffs’ proposed relief does not harm those communities.

      D.     The Interests of Existing Defendants May Diverge from Those of
             Applicants.
      Applicants also meet the “minimal” burden of demonstrating that the existing

parties in the litigation may not protect their interests. Trbovich v. United Mine

Workers of Am., 404 U.S. 528, 538 n.10 (1972); Michigan State AFL-CIO, 103 F.3d

at 1247 (“this burden is minimal because it is sufficient that the movant[ ] prove that

representation may be inadequate”). “The possibility that the interests of the

applicant and the parties may diverge need not be great,” Am. Farm Bureau Fed’n

v. Envtl. Prot. Agency, 278 F.R.D. 98, 110 (M.D. Pa. 2011), and a proposed
                                          12
Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.82 Filed 11/14/20 Page 17 of 24



intervenor need show only that, “although [its] interests are similar to those of a

party, they diverge sufficiently that the existing party cannot devote [them] proper

attention,” United States v. Territory of V.I., 748 F.3d 514, 519–20 (3d Cir. 2014).

      Here, the interests of the Applicants are distinct and may diverge from those of

the governmental Defendants. See Am. Farm Bureau Fed’n, 278 F.R.D. at 110-11

(public interest groups allowed to intervene in litigation in which EPA was a

defendant, “[b]ecause the EPA represents the broad public interest . . . not only the

interests of the public interest groups” and similar stakeholders).        While the

Defendants may have a generalized interest in upholding the law, they do not have a

direct interest in protecting the validity of their own votes, as do the individual

Applicants and the NAACP-MI’s members, or in ensuring the broad voter access

that is fundamental to the mission of the NAACP-MI. See Kobach v. U.S. Election

Assistance Comm’n, No. 13-cv-4095- EFM-DJW, 2013 WL 6511874, at *4 (D.

Kan. Dec. 12, 2013) (applicants who had shown their interests in protecting voter

rights, particularly in minority and underprivileged communities, might have private

interests that diverge from the public interest of the defendant Election Assistance

Commission); see also, e.g., Meek v. Metro. Dade County, 985 F.2d 1471, 1478

(11th Cir. 1993), (“The intervenors sought to advance their own interests in

achieving the greatest possible participation in the political process. Dade County,

on the other hand, was required to balance a range of interests likely to diverge from

those of the intervenors.”), abrogated on other grounds by Dillard v. Chilton Cty.

                                         13
Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.83 Filed 11/14/20 Page 18 of 24



Comm’n, 495 F.3d 1324 (11th Cir. 2007).

      Moreover, there are a number of issues, positions, and claims that a

governmental entity may raise that are critical to public-interest organizations such

as the NAACP-MI. Unlike Defendants, who are broadly responsible for the

management of elections, the interests of Applicants are personal to these

individuals, to the organization’s members, and particularly to the Black community

whose voting rights are under siege from Plaintiffs. Their right to vote—indeed,

their right to have the lawful votes they have already cast counted—is at risk. As

the Third Circuit has recognized: “[W]hen an agency’s views are necessarily colored

by its view of the public welfare rather than the more parochial views of a proposed

intervenor whose interest is personal to it, the burden [of establishing inadequacy of

representation] is comparatively light.” Kleissler, 157 F.3d at 972; see also Michigan

State AFL-CIO, 103 F.3d at 1247-1248 (recognizing that the interests of the

proposed private intervenor Chamber of Commerce and of the defendant Secretary

of State might diverge, although they purported to seek the same litigation outcome).

IV.   IN THE ALTERNATIVE, THE COURT SHOULD GRANT
      PERMISSIVE INTERVENTION.
      Even if the Court determines that Applicants are not entitled to intervene as a

matter of right, the Court should exercise its broad discretion to grant permissive

intervention.   A court may grant permissive intervention when the motion to

intervene is timely and the applicant “has a claim or defense that shares with the

main action a common question of law or fact.” Fed. R. Civ. P. 24(b). In exercising
                                         14
Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.84 Filed 11/14/20 Page 19 of 24



its discretion, “the court must consider whether the intervention will unduly delay or

prejudice the adjudication of the original parties’ rights.” Id. The decision of a district

court to permit intervention will be upheld unless it constitutes an abuse of discretion.

Michigan State AFL-CIO, 103 F.3d at 1248.

       Applicants easily satisfy the threshold requirements for permissive

intervention here. Their motion is timely, and they seek to assert defenses that

squarely address the factual and legal premise of Plaintiffs’ claims, including but not

limited to whether ( w r o n g l y ) alleged noncompliance with M i c h i g a n law

regarding the o b s e r v a t i o n o f b a l l o t c a n v a s s i n g requires that this court throw

out hundreds of thousands of ballots that were lawfully cast and overturn the result

of the Michigan General Election. See Boockvar, supra, at 2-3 (holding that NAACP

and individual members satisfied the Rule 24(b) requirements for permissive

intervention).

       Permissive intervention is especially appropriate where, as here, Applicants

may meaningfully contribute to the proper development of the factual or legal issues

in dispute. See Nat’l Wildlife Fed’n v. Ruckelshaus, 99 F.R.D. 558, 561 (D.N.J.

1983). Applicants expect to present a perspective on key legal and factual issues

that is different from that of the Defendants and the other parties in this case.

       In particular, the individual Applicants and the NAACP-MI’s members are

themselves among the individual voters whose ballots Plaintiffs seek to discard.

Furthermore, the NAACP-MI will be able to present a unique perspective based on

                                                 15
Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.85 Filed 11/14/20 Page 20 of 24



its deep experience educating, registering, and assisting voters in Michigan counties

and constituent communities. The NAACP-MI, the NAACP affiliates in other states,

and Applicants’ counsel have litigated hundreds of voting rights cases and have

experience analyzing claims such as those asserted here and the evidence related to

them. Applicants and their counsel will draw on this national experience and their

history representing populations most likely to be impacted by the relief that

Plaintiffs seeks in framing their defense of this litigation. The NAACP-MI also

represents thousands of Michigan voters who, along with individual Applicants,

would potentially be disenfranchised if Plaintiffs are successful in this litigation.

      Granting Applicants’ Motion at this early stage of the case would not delay or

prejudice the adjudication of the original parties’ rights. See Fed. R. Civ. P. 24(b).

By contrast, refusing to permit intervention would deprive Applicants of the chance

to defend their significant and protectable interests in the litigation.

V.    THE COURT SHOULD GRANT APPLICANTS LEAVE TO FILE A
      RESPONSIVE PLEADING ON THE SAME SCHEDULE AS
      DEFENDANTS.
      Applicants further move for leave to file a responsive pleading on the same

date that the current Defendants file a pleading in response to the Complaint. This

Court has discretion to grant a motion to intervene that is not accompanied by a

pleading where no prejudice will result to the other parties. Indeed, the Sixth Circuit

has held that the failure to attach a proposed pleading is not a valid basis for denying

an otherwise proper motion to intervene. See Public Interest Legal Foundation, Inc.

                                           16
Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.86 Filed 11/14/20 Page 21 of 24



v. Winfrey, 463 F.Supp.3d at 802 (citing League of Women Voters of Michigan v.

Johnson, 902 F.3d 572, 580 (6th Cir. 2018)). The Sixth Circuit takes “a lenient

approach to the requirements of Rule 24(c),” especially where the parties have not

identified any prejudice that would result from granting a motion to intervene despite

the failure to attach a pleading. League of Women Voters of Michigan, 902 F.3d

580. This motion is being filed at the very outset of the litigation, and granting this

motion in the absence of a proposed responsive pleading will not delay or prejudice

any party, as Defendants have themselves not yet filed a responsive pleading and this

Memorandum provides sufficient notice of the basis for intervention and the

defenses that Applicants will assert. For these reasons, Applicants request leave to

file a responsive pleading on the same schedule as Defendants.

VI.   CONCLUSION
      For the reasons stated above, the Court should grant Applicants’ motion to

intervene as of right or, in the alternative, for permissive intervention and to file a

responsive pleading on the same schedule as Defendants.


Dated: November 14, 2020                   Respectfully submitted,




                                          17
Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.87 Filed 11/14/20 Page 22 of 24



                                      /s/ Eugene Driker
                                      Eugene Driker (P12959)
                                      Stephen E. Glazek (P23186)
                                      Barris, Sott, Denn & Driker, P.L.L.C.
                                      333 West Fort Street, Suite 1200
                                      Detroit, MI 48226
                                      (313) 965-9725
                                      edriker@bsdd.com
                                      sglazek@bsdd.com

                                      Kristen Clarke
                                      Jon Greenbaum
                                      Ezra Rosenberg
                                      LAWYERS COMMITTEE FOR CIVIL RIGHTS
                                      UNDER LAW
                                      1500 K Street NW, Suite 900
                                      Washington, DC 20005
                                      Telephone: (202) 662-8300
                                      kclarke@lawyerscommittee.org
                                      jgreenbaum@lawyerscommittee.org
                                      erosenberg@lawyerscommittee.org


                                      Counsel for Proposed Intervenor-
                                      Defendants




                                     18
Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.88 Filed 11/14/20 Page 23 of 24




                    CERTIFICATE OF WORD COUNT

      I HEREBY CERTIFY on this 14th day of November that the above

memorandum contains fewer than 4,300 words (4,210).

                                               /s/ Eugene Driker




                                     19
Case 1:20-cv-01088-JTN-PJG ECF No. 11, PageID.89 Filed 11/14/20 Page 24 of 24




                         CERTIFICATE OF SERVICE


      I hereby certify that on this date, the foregoing memorandum of law in support

of motion to intervene was filed electronically and served on Plaintiffs’ counsel of

record via the ECF system of the U.S. District Court for the Western District of

Michigan; and via e-mail on counsel for defendants.



Dated: November 14, 2020

                                                      /s/ Eugene Driker




                                        20
